Citation Nr: 1023350	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of left knee chondromalacia prior to 
February 13, 2009.

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of left knee chondromalacia since 
February 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to November 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2010, the Veteran testified at a travel Board 
hearing.  At the hearing, the   

The issue of entitlement to basic eligibility for nonservice-
connected pension benefits has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of a rating in excess of 20 percent for post-
operative residuals of left knee chondromalacia since 
February 14, 2009, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Through February 13, 2009, post-operative residuals of left 
knee chondromalacia were not manifested by a compensable 
limitation of flexion or extension.




CONCLUSION OF LAW

Through February 13, 2009, the criteria for an evaluation in 
excess of 20 percent for post-operative residuals of left 
knee chondromalacia were not met.  38 U.S.C. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in May 2005 and January 2009 correspondence of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to an increased rating for the left 
knee disability, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  He was provided notice 
of the specific rating criteria used for rating the disorder 
in May 2008, and how effective dates are determined in 
January 2009 correspondence.  The claim was readjudicated in 
a March 2009 supplemental statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left knee disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the appellant's ability to 
function under the ordinary conditions of daily life, and an 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Veteran asserts that his left knee disability warrants a 
higher evaluation.

Historically, the evidence shows that during service, the 
Veteran sustained a twisting injury to the left knee and was 
diagnosed as having chondromalacia.  In March 1980, he was 
granted entitlement to service connection for chondromalacia 
patella of the left knee and assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective November 10, 1979.  In February 1990, the RO 
granted a 100 percent temporary total rating pursuant to 38 
C.F.R. § 4.30 for the left knee from August 2, 1989 to 
October 31, 1989; and assigned an evaluation of 20 percent, 
beginning on November 1, 1989 under Diagnostic Codes 5010-
5257.  

The Veteran filed a claim of entitlement to an increased 
rating in March 2005.  The November 2006 rating decision 
continued the 20 percent rating for chondromalacia of the 
left knee but under Diagnostic Codes 5010-5260.   In April 
2007, the RO the RO granted a 100 percent temporary total 
rating (paragraph 30 for convalescence) for the left knee 
from December 14, 2006 to February 28, 2007 based on an 
anterior cruciate ligament reconstruction of the left knee; 
and reassigned the 20 percent evaluation, beginning on March 
1, 2007.

Diagnostic Code 5010 pertains to rating arthritis due to 
trauma, substantiated by x-ray findings, and it provides that 
this disorder is to be rated as degenerative arthritis under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Degenerative arthritis, established by X-ray findings is 
rated according to limitation of motion for the joint or 
joints involved. Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint (including the knee) affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5260, a limitation of flexion of the 
leg warrants a noncompensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).

Under Diagnostic Code 5261 a limitation of extension warrants 
a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261(2009).  

The normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  Under this diagnostic code, a 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
is warranted for moderate recurrent subluxation or lateral 
instability.

VA's General Counsel has determined that separate disability 
ratings may be assigned for a compensable limitation of knee 
flexion and knee extension without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 
59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  In order for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 does not have to be compensable, but must meet the 
criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,704 (1998).

At a May 2005 VA examination the Veteran reported that his 
left knee had a tendency to collapse after walking any 
distance.  He reported that this happens every two to three 
months.  He also indicated that he limped occasionally, 
particularly after prolonged walking.  He stated that 
sometimes in the morning, the knee was stiff as if it is 
locked and he has to move it around gently before he can step 
out of bed.  His primary complaint with the knee joint is 
that it fatigues easily.  He occasionally experiences 
swelling and he does change his gait.   

The claims file was not available to the examiner.  On 
physical examination he walked with a normal gait.  Range of 
motion from 0 to 140 degrees was performed easily.  The 
Veteran able to do a deep knee bend and return.  The joint 
was not painful on motion and there were no additional 
limitations of motion following repetitive use; however, it 
was easily fatigued after repeated flexion and extension 
exercises.  There was no history of flare-ups, and there was 
no evidence of instability.  Both lateral and medial meniscus 
appeared intact firmly with anterior and posterior ligaments 
all snug, so that the knee had no evidence of instability.  
There was no effusion into the joint.  The patella was freely 
mobile and non-painful.  There was no need for assisted 
devices and they never had been used.  With respect to 
employment, the examiner stated that the weakness in the knee 
did not particularly effect the Veteran's usual occupation, 
and that he managed to work bussing tables without 
difficulty.  On his daily routine activities and occasionally 
with long distance walking or prolonged standing he has some 
swelling and occasional pain under the patella.

On VA examination in October 2006, the Veteran reported that 
he did not use any assistive aids for walking.  He denied any 
constitutional symptoms or incapacitating episodes due to the 
arthritis in the left knee.  The appellant reported being 
able to walk only 1/4 mile, and he described having pain and 
stiffness in the knee.  There were no flare-ups of joint 
disease or inflammation.  

On physical examination, his gait was normal.  There was no 
evidence of abnormal weight bearing.  Passive and active 
range of motion of the left knee was from 0 to 90 degrees.  
There was evidence of painful movement.  There was, however, 
no additional limitation of motion on repetitive use of the 
knee, no evidence of loss of bone or part of a bone, and no 
evidence of ankylosis.  There was no crepitation or mass 
behind the knee, no grinding or instability, and no patellar 
abnormality or meniscus abnormality.   A September 2006 MRI 
was noted to reveal a probable tear at the posterior horn of 
the medial meniscus and mild infrapatellar bursitis.  

The examiner reported that the Veteran had limited flexion of 
the knee which caused decreased mobility and pain.  It was 
noted that the Veteran was employed by McDonald's as a cook 
but was unable to stand for the entire shift and that he was 
assigned to a cashier position until he becomes more mobile.  
Furthermore, the examiner opined that the knee caused severe 
impact on the appellant's ability to exercise, and a moderate 
impact on his ability to participate in recreational 
activities.  The disorder mildly affected his ability to do 
chores, and shop.  No effects on traveling, feeding, bathing, 
dressing, toileting and grooming were found.  The Veteran was 
prevented from participating in sports.    

In August 2006, the Veteran tore his anterior cruciate 
ligament in the left knee while stepping off curb.  A VA 
hospital summary dated in December 2006 showed that the 
Veteran underwent a left knee anterior cruciate ligament 
reconstruction.  Post-operative VA treatment reports dated 
from January to April 2007 show that the Veteran tolerated 
the procedure well but continued to complain of left knee 
pain.  Examination of the knee in January 2007 revealed pain 
and tenderness to the upper patella region.  Swelling was not 
present, but the Veteran reported that it gets worse at the 
end of the day.  There was no crepitus.  Active range of 
motion of the knee was from -5 to 70 degrees.  There was 
evidence of calf atrophy.  Two weeks later active left knee 
motion was from 0 to 125 degrees.  There was no swelling in 
the knee.  Atrophy was not reported.

A May 2007 VA outpatient treatment report shows active range 
of motion of the knee from 0 degrees of extension to 115 
degrees of flexion.  There was a small amount of swelling in 
the medial aspect of the patella.  Quadriceps strength was 
4+/5.  Vastus medialis oblique contractibility had improved 
to good.  The Veteran ambulated with the use of a single tip 
cane and wore a knee brace.

A June 2007 VA outpatient treatment report notes the 
Veteran's complaints of left knee pain.  On physical 
examination, he was able to touch the toes without bending 
the knees, but was unable to squat all the way down due to 
knee pain and the use of a brace.  He had to hold onto 
furniture to recover.

A July 2007 VA outpatient treatment report reflects the 
Veteran's complaints of pain, buckling and instability.  On 
examination, the drawer sign was negative and the shifting of 
the knee was negative.  The anterior cruciate ligament was 
intact and functional.  There was, however, a 1-1/2 inch 
wasting of the left quadriceps in comparison to the right.  
The Veteran was instructed on the importance of strengthening 
the quadriceps muscle mechanism to prevent buckling.  He 
continued to wear an anterior cruciate ligament brace.  He 
was instructed to work on strengthening his extensor 
mechanism that would help with his buckling.

December 2007 VA outpatient treatment reports show that the 
Veteran complained of left knee buckling, multiple falls, and 
increased pain with knee bending.  Examination of the left 
knee revealed no cyanosis, clubbing or edema.  The left knee 
was no more swollen than the right knee.  There were some 
osteoarthritic looking changes in the knee, but no crepitus.  
There was no observable knee weakness, and no bruising or 
gross joint effusion.  It was indicated that the Veteran 
would be given a knee immobilizer and, if interested, he 
could use a walker (he already had crutches and a cane).  The 
Veteran indicated that he was not interested in the walker.   

On VA examination in January 2008, the Veteran indicated that 
he intermittently used two crutches to help him walk.  There 
were no constitutional symptoms of arthritis or 
incapacitating episodes of arthritis.  He reported functional 
limitations in standing in which he is only able to stand for 
3 to 8 hours, with short rest periods.  He reported that he 
could only walk about 1/4 mile.  He indicated that the knee 
gave way, but he denied any knee deformity, instability, 
pain, stiffness or weakness.  He also denied episodes of 
dislocation, subluxation or locking of the knee.  There was 
no effusion of the left knee or inflammation.

On examination, the Veteran's gait was antalgic.  Active 
flexion of the knee was to 90 degrees and passive flexion was 
to 120 degrees.  There was no additional limitation of motion 
on repetitive use.  Passive and active extension of the knee 
was from 120 to 0 degrees.  There was no additional 
limitation of motion on repetitive use.  X-rays of the left 
knee conducted in  December 2007 revealed changes status post 
anterior cruciate ligament reconstructive surgery.  There 
were no fractures, dislocations, osteoarthritic changes or 
joint effusion.  There was evidence of previous anterior 
cruciate ligament repair on the left with surgical screws in 
the distal femur and proximal tibia.  It was noted that the 
Veteran was not employed.  Moderate effects on chores, 
shopping and exercise were noted.  No effects on recreation, 
traveling, feeding, bathing, dressing, toileting and grooming 
were found.  The knee disorder precluded the appellant's 
participation in sports.    

In an October 2008 statement, the Veteran reported that he 
was not able to work anymore and that his body always hurt.  

In an October 2008 statement, the Veteran's wife reported 
that the appellant experienced knee pain.

On VA examination on February 13, 2009, the Veteran reported 
that he suffers from pain, weakness, stiffness, swelling, 
instability, giving way, locking, fatigability and lack of 
endurance in the left knee.  He indicated that he used a cane 
as needed for support and stability.  He denied any episodes 
of dislocation or subluxation of the knee.  He did not suffer 
from inflammatory arthritis.  He did not wear a prosthesis.  

Examination of the left knee revealed no ankylosis.  Range of 
left knee motion was from 0 to 140 degrees with pain 
beginning at 80 degrees and ending at 140 degrees.  Pain was 
present during the initial range of motion testing.  There 
was no left knee fatigue, weakness, lack of endurance or 
incoordination.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  Additional range of motion testing 
revealed flexion to 110 degrees with pain beginning at 70 
degrees and ending at 110 degrees.  Extension of the left 
knee remained to 0 degrees.  Additional range of motion 
testing revealed left knee pain, fatigue and lack of 
endurance.  There was no weakness or incoordination.  The 
Veteran did not report for x-ray testing of the left knee.  
Varus/valgus testing of the medial collateral ligaments of 
the left knee were normal.  The anterior cruciate ligaments 
were normal.  There was mild swelling of the left knee 
posterior cruciate ligaments.  McMurray's test of the medial 
and lateral meniscus was negative.          

The examiner commented that the Veteran was able to attend to 
his own daily activities of daily care.  It was noted that 
while the Veteran had not worked since 2006 he had other co-
morbidities which contributed to that state, and he faced 
employment difficulties associated with a poor economy.  The 
examiner could not speculate as to the effect of the knee 
condition on occupational activities.

In this case, the evidence shows that the left knee has been 
evaluated on several occasions during the course of the 
appeal, to include VA treatment reports and VA examinations, 
however, left knee flexion has not been shown to be limited 
to 60 degrees at any time.  Consequently, a higher rating 
under Code 5260 is not warranted.  Aside from a January 2007 
VA outpatient report which revealed extension of the left 
knee to -5 shortly following surgery in December 2006, the 
left knee extension has otherwise been consistently reported 
as full.  Thus, a higher evaluation under Diagnostic Code 
5261 is also not warranted.  38 C.F.R. § 4.71a.   

The Board acknowledges the Veteran's reports regarding left 
knee instability.  On review, however, the Board concludes 
that the objective clinical findings preponderate against 
finding recurrent left knee subluxation or lateral 
instability.  In fact, on VA examination in May 2005, there 
was no evidence of instability; in July 2007, Drawer's and 
knee shifting tests were negative; in January 2008, he denied 
instability, and in February 2009, instability was not 
objectively demonstrated.  Thus, while the Veteran was noted 
to have an antalgic gait and while he reported using a cane 
for support and stability, a separate evaluation under 
Diagnostic Code 5257 is not warranted. 

There has never been any evidence of ankylosis, frequent 
locking or effusion, cartilage removal, or tibia and fibula 
impairment.  Hence, consideration of Diagnostic Codes 5256, 
5258, 5259, is also not appropriate.

While the Veteran's left knee demonstrated pain, fatigue and 
lack of endurance after repeated range of motion testing on 
VA examination in February 2009, the evidence preponderates 
against finding that the Veteran's left knee pain is 
associated with such additional functional limitation as to 
warrant increased compensation pursuant to provisions of 38 
C.F.R. §§ 4.40, 4.45 or the holding in DeLuca, 8 Vet. App. 
202 (1995).  In light of the fact that the Veteran at all 
times during this appellate term demonstrated a range of 
motion that does not warrant a compensable rating under 
either Diagnostic Code 5260 or 5261, the assigned 20 percent 
rating more than adequately compensates him for any Deluca 
factors.  

The symptoms presented by the Veteran's post-operative 
residuals of left knee chondromalacia are fully contemplated 
by the rating schedule.  There is no evidence his disability 
picture is exceptional when compared to other Veterans with 
the same or similar disability.  While the Veteran has not 
been employed since 2006, there is no evidence that this is 
solely due to his service-connected left knee disorder.  In 
this regard, the February 2009 VA examiner noted that other 
co-morbidities contributed to his unemployability, and that 
the appellant faced a poor economy.  Thus, there is no 
evidence that this disorder at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Thus, the Veteran's post-operative residuals of left knee 
chondromalacia do not warrant an evaluation greater than the 
20 percent rating currently assigned prior to February 13, 
2009.  As the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for post-operative residuals of left knee chondromalacia is 
denied for the period prior to February 13, 2009.


REMAND

The issue of entitlement to a rating in excess of 20 percent 
for post-operative residuals of left knee chondromalacia from 
February 14, 2009 warrants further development.    

During the January 2010 Board hearing, the Veteran testified 
that his left knee symptoms had worsened since his last VA 
examination which was conducted in February 2009.  
Specifically, he stated that he experiences increased 
limitation of motion and increased instability of the left 
knee.  He further indicated that he was scheduled for an 
evaluation of his left knee on January 26, 2010 with a 
physician the VA Medical Center. 

In light of the Veteran's testimony concerning treatment 
provided in January 2010, the undersigned Veterans Law Judge 
submitted the claims folder to the RO to associate all 
medical treatment reports from the VA Medical Centers in 
Temple, Big Spring and Waco from January 2008 to the present 
time.  It was emphasized, however, that the records should be 
collected after January 26, 2010, which is the date the 
Veteran reported that he was scheduled for the examination of 
the left knee.  Instead, it appears that the RO requested a 
copy of the VA medical records from Temple, Big Spring and 
Waco on January 15, 2010.  VA medical records dated after 
January 15, 2010 are not associated with the claims folder.  
Furthermore, in a February 2010 statement, the Veteran 
requested that the RO obtain all medical treatment reports 
dated from December 2009 to the present from the VA Medical 
Center in Temple.  Thus, the Board finds that the RO should 
obtain and associate with the claims file all VA medical 
records from Temple, Big Spring and Waco dated from December 
2009 to the present.    

Also, given the Veteran's statements regarding increased 
symptoms due to his left knee disability, the Board finds 
that further VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records from 
Temple, Big Spring and Waco concerning 
treatment received by the Veteran for his 
left knee from December 2009 to the 
present.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the nature and 
extent of his service-connected left knee 
disorder from February 14, 2009.  All 
indicated tests and studies must be 
performed, and all manifestations of any 
current disability must be described in 
detail, including a full range of motion 
study.  The examiner is to address the 
extent, if any, of functional loss of use 
of the right knee and/or ankle due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the Veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible these findings 
should be portrayed in terms of degrees of 
additional loss of motion.  The examiner's 
curriculum vitae must be attached to the 
examination report.

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


